DETAILED ACTION
Claims 1-8 and 14-16 are pending as amended on 28 January 2022, claims 9, 11 and 12  are withdrawn from consideration.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 January 2022 was filed after the mailing date of the first Office on 4 November 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment and Arguments
Applicant’s amendment renders the objection to claim 13 moot. 
Applicant’s amendment overcomes the rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. The rejection has been withdrawn.  
Applicant’s amendment does not distinguish from  US 2017/0198204A1 (Nguyen).
Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argues that the Office fails to properly establish an anticipation rejection and/or an obvious rejection over Nguyen, in particular Table 3 of Nguyen, and Nguyen fails to disclose the instantly claimed features of claim 1 .  The examiner disagrees.  As set forth in previous Office action,  Nguyen teaches a method of reducing the viscosity of a heavy crude oil  comprises adding to the crude oil a 
Applicant argues that Nguyen’s paragraph [0105] states that “the production fluid was obtained and drained of free water. Basic sediment and water (BS&W) was measured to be in the range of 10-14%.”  However, the claims are directed to the crude oil not the production fluid.  
As such the rejections over  Nguyen stand. 
 
Claim Rejections - 35 USC § 112
Claims 14 and 15 stand  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "an additised  crude oil" and “an unadditised crude oil”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 improperly recite the Markush group  in the form of  “selected from A, B, C”,  which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  A proper Markush groups may be recited as  "...selected from the group consisting of A, B and C" or  "...selected from A, B or C." See MPEP § 2173.05(h). 

Claim Rejections - 35 USC § 102

Claims 1-5, 7, 8  and 14-15 stand  rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated  by Nguyen.
Regarding claims 1-5, Nguyen teaches a method of reducing the viscosity of a heavy crude oil  comprises adding to the crude oil a composition([0002], [007], [0008]), wherein the composition  comprises an anionic surfactant such as dialkyl sulfosuccinates ([0074] [0090] and [0091]), which meets the claimed surfactant and formula (I). 
Nguyen teaches that the crude oil has an API gravity of between 6 and 16([0024] and Table 3),  and a BS&W value of 0.33 to 0.60 (Table 3), which meets the claimed  API gravity, BS&W and anticipates the claimed  water content  of the resulting mixture. 
Regarding claims 7 and 8, Nguyen teaches that the composition comprises alkoxylated phenol formaldehyde resin and alkoxylated poly(bisphenol A diglycidy ether) ([0021]), which meets the claimed components.
Regarding claim 14, Nguyen teaches the viscosity can be reduced by 45 to about 65% ([0029]), which meets the claimed amount of less than 90% of the viscosity of the unadditised crude oil .
	Regarding claim 15, Nguyen teaches the composition further comprises a biocide, a scale inhibitor, etc. ([0074]), which meets the claimed components. 

Claim Rejections - 35 USC § 103
Claim 6 stands, and new claim 16 is  rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Scherrer.
The teachings of Nguyen are set forth above. 
While teaches dialkyl sulfosuccinates ([0074] [0090] and [0091]), Nguyen does not expressly discloses sodium  di(2-ethylhexyl) sulfosuccinate.  

	At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include the sodium di-2-ethylhexyl sulfosuccinate of Scherrer in the method of Nguyen. The rationale to do so would have been the motivation provided by the teachings of Scherrer that to do so would predictably provide effective anti-fouling action to the crude oil (col. 1, line 40-50). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766